      Case 2:20-cr-00023-BWC Document 28 Filed 05/05/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION


 UNITED STATES OF AMERICA,

         v.                                                  CASE NO.: 2:20-cr-23

 CHRISTOPHER WOODS,

                  Defendant.


                                            ORDER

       The Court issued an Order regarding Defendant’s Detention on April 20, 2020. Doc. 19.

On April 21, 2020, the Court was notified by Bureau of Prisons that Defendant was granted an

immediate release from federal custody due to the COVID-19 pandemic. However, the

information before the Court also indicates that Defendant was convicted and sentenced to life in

prison in the State of Virginia, and that the State of Virginia has issued a detainer for Defendant.

Therefore, absent any other action, Defendant’s immediate release from federal custody will, in

all likelihood, result in his transfer to the Virginia Department of Corrections. In light of these

facts, on April 21, 2020, the Court issued a sua sponte motion for Defendant to be detained, doc.

20, requiring the parties to file any response to the April 21, 2020 Order, doc. 20, on or before

April 28, 2020.

       On April 28, 2020, the Government filed Brief in Support of Detention, doc. 22,

concurring that the Defendant should be detained pending his transfer to the State of Virginia.

       The Court ORDERS the parties to appear for a hearing on the Court’s Motion on May

12, 2020 at 10:30 a.m. by Video Teleconference, Brunswick-MAG VTC before the undersigned.
      Case 2:20-cr-00023-BWC Document 28 Filed 05/05/20 Page 2 of 2



The parties will be provided the specific video conferencing dial-in information prior to the

hearing.

       If Defendant files a written waiver of his right to hearing on the Court’s sua sponte

motion on or before May 8, 2020, the Court will cancel the hearing and order Defendant detained

pending trial or other resolution in this matter.

       SO ORDERED, this 5th day of May, 2020.




                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
